DETAILED ACTION
Applicant's submission filed on March 18, 2021 in response to Office Action dated November 19, 2020 has been entered. Claims 31-60 are pending in this application.
An attempt was made to contact the Applicant’s representative Gerald Fellows as requested in Applicant Response dated March 18, 2021 (Remarks, Page 11). A message was left to explain the following reasons and the need to file the Terminal Disclaimer as suggested in the Office Action. However, no response was received. Hence, this Office Action is issued.

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Regarding claims 31-60 rejection on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-30 of U.S. Patent No. 10,409,546 (the '546 patent), the Applicant has argued that “1. As an initial matter, the claims of the '546 patent recite "adding the out element to the at least one recipe." There is no such claim element or recitation in the instant claims. This alone should suffice to cause the double patenting rejection to be withdrawn.” (Emphasis added) (Remarks, page 10). The Examiner respectfully disagrees. This removal (no such claim element or recitation) of limitation element "adding the out element to the at least one recipe." from the instant claim limitation makes the instant claim limitation broader than the claim limitation patented in parent Patent ‘546. Further, the Applicant has argued that “Moreover, the no recitation in the instant claims of "scheduling (in combination of selecting and assembling) at least a portion of the audio transition portion and the first and second audio files as an audio sequence of the plurality of audio elements, as recited in the claims of the '546 patent. Applicant respectfully submits that the absence of the functional element of "scheduling" further evidences the deficiency in the double patenting rejection.” (Emphasis added) (Remarks, pages 10-11). The Examiner respectfully disagrees. This removal (absence of element of "scheduling") makes the instant claim limitation broader than the claim limitation patented in parent Patent ‘546. Also, the Applicant has argued that “Furthermore, the instant claims recite the computing device coupling to at least one metadata file of at least one audio file using a wired or wireless link. In contrast, the claims of the '546 patent recite that the computing device causes a track server to perform the coupling. The stark difference is that the '546 patent's claims recite the track server performing the coupling (e.g., a separate device than the computing device), and the instant claims recite the computing device performing the coupling. This even further evidences the deficiencies in the double patenting rejection based on the '546 patent.” (Emphasis added) (Remarks, page 11). The Examiner respectfully disagrees. The computing device recited in instant claims is any general computer which is broader than specific server as track server recited in Patent claim of Patent ‘546. Thus these claim limitations are broader than the patented broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.” (Emphasis added).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,409,546 (hereinafter referred to as Patent ‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 31 of the present invention is similar to claim 1 of Patent ‘546 except that claim 31 of the present invention recites broader limitation “receiving a transition request relating to at least one audio transition to or from at least one audio content item of at least one recipe, the at least one recipe comprising a plurality of audio elements including at least one in element and at least one out element” instead of narrower limitation “receiving a transition request from a user relating to at least one .
Claim 32, rejected against claim 2 of Patent ‘546.
Claim 33, rejected against claim 3 of Patent ‘546.
Claim 34, rejected against claim 4 of Patent ‘546.
Claim 35, rejected against claim 5 of Patent ‘546.
Claim 36, rejected against claim 6 of Patent ‘546.
Claim 37, rejected against claim 7 of Patent ‘546.
Claim 38, rejected against claim 8 of Patent ‘546.
Claim 39, rejected against claim 9 of Patent ‘546.
Claim 40, rejected against claim 10 of Patent ‘546.
Claim 41, it is similar to claim 11 of Patent ‘546 except that claim 41 of the present invention recites broader limitation “receiving a transition request, the transition request including at least one of an out element and an in element of at least one audio transition between at least one audio content item of at least one recipe, the at least one recipe comprising a sequence of a plurality of audio elements including at least one in element and at least one out element of content of a break, and the at least one content item including at least one of audio content and video content” instead of narrower limitation “receiving a transition request from a user, the transition request including at least one of an out element and an in element of at least one audio transition between at least one audio content item of at least one recipe, the at least one recipe comprising a sequence of a plurality of audio elements including at least one in element and at least one out element of content of a break, and the at least one content item including at least one of audio content and video content” as recited in claim 11 of Patent ‘546; and claim 41 of the present invention recites broader limitation “coupling to at least one metadata file of at least one audio file using a wired or wireless link, the metadata file comprising audio content parameters measured or calculated from the at least one audio file” instead of narrower limitation “causing a track server to couple to at least one metadata file of at least one audio file using a wired or wireless link, the metadata file comprising audio content parameters measured or calculated from the at least one audio file” as recited in claim 11 of Patent ‘546. Also claim 41 of the present invention 
Claim 42, rejected against claim 12 of Patent ‘546.
Claim 43, it is similar to claim 13 of Patent ‘546 except that claim 43 of the present invention recites broader limitation “receiving a transition request, the transition request including at least one of an out element and an in element of at least one transition between at least one content item of at least one recipe, the at least one recipe comprising a sequence of a plurality of elements of content of a break, and the at least one content item including at least one of audio content and video content” instead of narrower limitation “receiving a transition request from a user, the transition request including at least one of an out element and an in element of at least one transition between at least one content item of at least one recipe, the at least one recipe comprising a sequence of a plurality of elements of content of a break, and the at least one content item including at least one of audio content and video content” as recited in claim 13 of Patent ‘546; and claim 43 of the present invention recites broader limitation “coupling to at least one metadata file of at least one audio file using a wired or wireless link, the metadata file comprising audio content parameters measured or calculated from the at least one audio file” instead of narrower limitation “causing a track server to couple to at least one metadata file of at least one audio file using a wired or wireless link, the metadata file comprising audio content parameters measured or calculated from the at least one audio file” as recited in claim 13 of Patent ‘546. Also claim 43 of the present invention does not recite “adding the out element to the at least one recipe” as recited in claim 13 of Patent ‘546.
Claim 44, rejected against claim 14 of Patent ‘546.
Claim 45, rejected against claim 15 of Patent ‘546.
Claim 46, rejected against claim 16 of Patent ‘546.
Claim 47, rejected against claim 17 of Patent ‘546.
Claim 48, rejected against claim 18 of Patent ‘546.
Claim 49, rejected against claim 19 of Patent ‘546.
Claim 50, rejected against claim 20 of Patent ‘546.
Claim 51, rejected against claim 21 of Patent ‘546.
Claim 52, rejected against claim 22 of Patent ‘546.
Claim 53, rejected against claim 23 of Patent ‘546.
Claim 54, rejected against claim 24 of Patent ‘546.
Claim 55, rejected against claim 25 of Patent ‘546.
Claim 56, rejected against claim 26 of Patent ‘546.
Claim 57, rejected against claim 27 of Patent ‘546.
Claim 58, rejected against claim 28 of Patent ‘546.
Claim 59, rejected against claim 29 of Patent ‘546.
Claim 60, rejected against claim 30 of Patent ‘546.

Allowable Subject Matter
Claims 31-60 are objected to as they are rejected under Double Patenting as indicated above.
Claim 31-60 are allowable over prior art for the same reasons as for its parent application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653